              Case 5:20-cv-00363-BLF Document 107 Filed 01/06/21 Page 1 of 3




 1   SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
 3   HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100

 6   DAVID Z. GRINGER (pro hac vice)
      David.Gringer@wilmerhale.com
 7   ARI HOLTZBLATT (pro hac vice)
      Ari.Holtzblatt@wilmerhale.com
 8   MOLLY M. JENNINGS (pro hac vice)
 9    Molly.Jennings@wilmerhale.com
     WILMER CUTLER PICKERING
10   HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
11   Washington, DC 20006
     Telephone: (202) 663-6000
12   Facsimile: (202) 663-6363
13   Attorneys for Defendant
     FACEBOOK, INC.
14

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN JOSE DIVISION
18
     REVEAL CHAT HOLDCO, LLC, a Delaware
19   limited liability company, USA TECHNOLOGY      Case No. 5:20-cv-00363-BLF
     AND MANAGEMENT SERVICES, INC. (d/b/a
20   Lenddo USA), a Delaware corporation, and
     BEEHIVE BIOMETRIC, INC., a dissolved           DEFENDANT FACEBOOK, INC.’S
     Delaware corporation,                          NOTICE OF FILING REGARDING
21                                                  KLEIN PLAINTIFFS’ MOTION FOR
22                              Plaintiffs,         ADMINISTRATIVE RELIEF

23          v.                                      Judge: Hon. Beth Labson Freeman

24   FACEBOOK, INC., a Delaware corporation,

25                              Defendant.

26

27

28


     No. 5:20-cv-00363-BLF                                   FACEBOOK’S NOTICE OF FILING
              Case 5:20-cv-00363-BLF Document 107 Filed 01/06/21 Page 2 of 3




 1          On January 4, 2021, plaintiffs in Klein v. Facebook, Inc., No. 5:20-cv-08570-LHK filed a

 2   motion for administrative relief to consider whether Kupcho v. Facebook, Inc., No. 4:20-cv-

 3   08815-JSW, Dames v. Facebook, Inc., No. 3:20-cv-08817-HSG, and Steinberg v. Facebook,

 4   Inc., 3:20-cv-09130-VC should be related to Klein. Klein, Kupcho, Dames, and Steinberg are all

 5   the subjects of motions pending before this Court to consider whether they should be related to

 6   this case. ECF Nos. 85, 87, 99. Facebook responded to the Klein plaintiffs’ motion on January

 7   6, 2021, stating that pursuant to Civil Local Rule 3-12(f)(2) this Court should determine whether

 8   these cases are related to Reveal Chat before the Klein court determines whether other cases are

 9   related to Klein.

10          For the Court’s convenience, Facebook hereby lodges as Exhibit 1 its response to the

11   Klein plaintiffs’ motion.

12

13   Dated: January 6, 2021                            Respectfully submitted,

14
                                                      By: /s/ Sonal N. Mehta
15                                                    SONAL N. MEHTA (SBN 222086)
16                                                    sonal.mehta@wilmerhale.com
                                                      WILMER CUTLER PICKERING HALE
17                                                    AND DORR LLP
                                                      2600 El Camino Real, Suite 400
18                                                    Palo Alto, CA 94306
                                                      Telephone: (650) 858-6000
19

20                                                    DAVID Z. GRINGER (pro hac vice)
                                                      david.gringer@wilmerhale.com
21                                                    ARI HOLTZBLATT (pro hac vice)
                                                      ari.holtzblatt@wilmerhale.com
22                                                    MOLLY M. JENNINGS (pro hac vice)
                                                      molly.jennings@wilmerhale.com
23                                                    WILMER CUTLER PICKERING HALE
24                                                    AND DORR LLP
                                                      1875 Pennsylvania Avenue, NW
25                                                    Washington, DC 20006
                                                      Telephone: (202) 663-6000
26

27

28


     No. 5:20-cv-00363-BLF                                            FACEBOOK’S NOTICE OF FILING
              Case 5:20-cv-00363-BLF Document 107 Filed 01/06/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this January 6, 2021, I electronically transmitted the foregoing

 3   document to the Clerk’s Office using the CM/ECF System.

 4
                                                  /s/ Sonal N. Mehta
 5                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     No. 5:20-cv-00363-BLF                                              FACEBOOK’S NOTICE OF FILING
